241 S.W.3d 455 (2007)
Andre DAVIS, Respondent,
v.
STATE of Missouri, Appellant.
No. WD 67729.
Missouri Court of Appeals, Western District.
December 26, 2007.
Teresa A. Moore, Kansas City, MO, for Appellant.
Frederick J. Ernst, Kansas City, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J., THOMAS H. NEWTON, and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM.
The State appeals from the motion court's judgment granting Mr. Andre Davis's post-conviction relief motion pursuant to Rule 29.15.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).